FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         September 15, 2015
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
FRANK THOMAS,

      Petitioner - Appellant,

v.                                                         No. 15-6092
                                                    (D.C. No. 5:13-CV-00578-F)
ROBERT PATTON, Director,                                   (W.D. Okla.)

      Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before HARTZ, TYMKOVICH, and MORITZ, Circuit Judges.
                 _________________________________

       Proceeding pro se,1 Oklahoma state prisoner Frank Thomas seeks a certificate

of appealability (COA) to appeal the district court’s denial of his federal habeas

petition.

       Thomas was convicted in Oklahoma state court for trafficking in illegal drugs

with a prior felony conviction, possession of a controlled substance with intent to

distribute after a prior felony conviction, and domestic abuse. The Oklahoma Court




       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
       1
         Because Thomas proceeds pro se, we liberally construe his brief. But we will
not act as his advocate by scouring the record or developing arguments for him. See
Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).
of Criminal Appeals (OCCA) affirmed his convictions and sentence. The OCCA also

affirmed a subsequent district court decision denying Thomas post-conviction relief.

      Thomas then turned to federal district court, filing a federal habeas corpus

petition listing 35 grounds on which he believed relief was warranted. The district

court referred the matter to a magistrate judge, who recommended denying Thomas’

petition. The district court accepted that recommendation, denied Thomas’ habeas

petition, and also denied Thomas a COA. Thomas now seeks a COA from this court.

      We may grant Thomas a COA only if he “has made a substantial showing of

the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). When a district court

has decided an applicant’s claim on its merits, that standard is satisfied if “reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). If a district court

instead concludes an applicant’s claim is procedurally barred, the applicant must

show “that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id.

      In his COA application, Thomas winnows down his 35 claims of error to 17.

Regarding 11 of his issues, however, Thomas (1) references only his prior filings in

federal and state court, and (2) fails to provide any supporting explanation or legal

authority. See 10th Cir. R. 28.4 (warning that incorporation of lower court pleadings

doesn’t satisfy requirements of Federal Rules of Appellate Procedure);



                                            2
Fed. R. App. P. 28(a)(8) (stating briefs must contain appellant’s contentions with

record citations and appropriate legal authority).

       Thomas’ pro se status does not relieve him of complying with Rule 28. Thus,

his failure to cite the record, provide authority, and explain why the district court

erred renders his briefing of most of his issues insufficient to warrant our review. See

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840-41 (10th Cir. 2005).

Accordingly, we consider only the six arguments Thomas adequately briefs. See

Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (noting we routinely

refuse to consider arguments that fail to comply with Rule 28).

       Those six arguments allege violations of the Fourth Amendment, insufficiency

of the evidence, ineffective assistance of counsel, the district court’s failure to

instruct the jury on accomplice testimony, the admission of purportedly false

testimony, and violations of Brady v. Maryland, 373 U.S. 83 (1963). We have

reviewed Thomas’ brief and the magistrate judge’s recommendation, and we agree

with the district court that Thomas has not made the requisite showing for a COA.

We deny his request for a COA and dismiss this appeal.2


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge



       2
        Thomas filed a motion to proceed in forma pauperis, but later paid the filing
fee. Accordingly, we dismiss his motion as moot.
                                            3